DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ninomiya et al. (US 2018/0019423) in view of Scholz et al. (US 2008/0156365).
Regarding claim 1, Ninomiya et al. discloses a solar cell module comprising: 
a substrate (see glass in fig. 2); 
a photoelectric conversion layer (see organic photovoltaic device 9, fig. 2); 
a first sealing layer (see sealing layer 3, fig. 2) located between the substrate (glass) and the photoelectric conversion layer (9); and  
a second sealing layer (see gas barrier layer 1, fig. 2) located between the substrate (glass) and the first sealing layer (3); 
wherein the photoelectric conversion layer (9) contains an organic material and convers light to energy ([0120-0149].
Ninomiya et al. discloses the second sealing layer (or the gas barrier layer 1) has moisture vapor transmission rate a notably preferably 1x10-5 g/m2/day or less and particularly preferably 1x10-6g/m2/day or less ([0053]), and the preferred example of the second sealing layer (or the gas barrier layer) is SiOx coated PET ([0060]). Ninomiya et al. teaches the first sealing layer (or the sealing layer 3) has a moisture vapor transmission rate more preferably 10-4 g/m2/day or less ([0086]) and the material such as vinyl acetate-ethylene copolymer and polyolefin are used for the first sealing layer (or sealing layer 3, see [0081]). As such, Ninomiya et al. discloses the second sealing layer (or the gas barrier layer 1) has a lower water vapor permeability than the first sealing layer, e.g. by disclosing the smaller ranges of the moisture/water vapor transmission rate for the second sealing layer (or the gas barrier layer 1) and using the materials having lower water vapor permeability for the second sealing layer (or gas barrier layer 1) than the materials being used for the first sealing layer (or sealing layer 3).  
Ninomiya et al. discloses including surface protective layer to protect the solar cell module (or the organic photovoltaic module, see [0190-0193] and [0203-0204]).
Ninomiya et al. does not explicitly disclose an end face sealing structure that covers at least part of an edge portion of the substrate and at least part of an edge portion of the second sealing layer, wherein at least part of the first sealing layer is spaced apart from the end face sealing structure.
Scholz et al. discloses using an end face sealing structure (see perimeter seal 92 in fig. 4, moisture barrier 96 in fig. 7A-B) covering at least a part of an edge portion of the substrate (12 and 20) and the layers including the sealing layers  (see pottant layers 14 and 18) of the solar cell module (see fig. 4 and 7A-B) to prevent moisture entry into the module (0013) and to reinforce and improve the barrier properties along the sides of the module and prevent side-way entry of fluid into the module ([0050]), wherein the sealing layers (or pottant layers 14 and 18) are spaced apart from the end face of the sealing structure (92 in fig. 4, 96 in figs. 7A-B).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the solar cell module of Ninomiya et al. by incorporating an end face sealing structure (92 or 96) that covers the edge portion of the solar cell module including the edge portion of the substrate and the edge portion of the sealing layers (or pottant layers) with the sealing layers (or pottant layers) being spaced apart from the end face sealing structure as taught by Scholz et al., because Ninomiya et al. explicitly suggests including a protective layer to protect the device configuration members as many as possible ([0203]) and Scholz et al. teaches such end face sealing structure would prevent moisture entry into the module and reinforce/improve the barrier properties along the sides of the module and prevent side-way entry of fluid into the module ([0013] and [0050] of Scholz et al.). In such modification, the end face sealing structure (92 or 96) will cover at least part of an edge portion of the substrate and at least part of an edge portion of the second sealing layer (1) with at least part of the first sealing layer (3) is spaced apart from the end face portion, because Scholz et al. teaches the end face sealing (92 and 96) cover the edge portion of the solar cell module and the sealing layers (14 and 18) are spaced apart from the end face sealing structure (92 or 96, see figs. 4 and 7A-B).

Regarding claim 2, modified Ninomiya et al. discloses a solar cell module as in claim 1 above, wherein Scholz et al. the sealing layers (14 and 18) are spaced apart from the end face sealing structure (92 or 96) with a space interposed between the sealing layers (14 and 18) and the end face sealing structure (92 or 96, see figs. 4 and 7A-B). Therefore, in modified Ninomiya et al. at least part of the first sealing layer (3) is spaced apart from the end face sealing structure (92 or 96) with a space interposed between the first sealing layer (3) and the end face sealing structure (92 or 96).

Regarding claim 3, modified Ninomiya et al. discloses a solar cell module as in claim 1 above, wherein Scholz et al. discloses including a low-water vapor permeability member or the moisture barrier layer (96, fig. 4, [0049], [0053]) interposed between the sealing layers (14, 18) and the end face sealing structure (or sealing 92, fig. 4, [0050]). Ninomiya et al. teaches the moisture barrier has lower water vapor permeability than the sealing (see claim 1 above, or [0053] and [0086] of Ninomiya et al.). As such, in the solar cell module of modified Ninomiya et al., the at least part of the first sealing layer (3) is spaced apart from the end face sealing structure (92) with a low-water vapor permeability member (96) interposed between the first sealing layer (3) and the end face sealing structure (92), the low-water vapor permeability member (or moisture barrier 96) having a lower water vapor permeability than the end face sealing structure (or sealing 92).

Regarding claim 6, modified Ninomiya et al. discloses a solar cell module as in claim 1 above, wherein Scholz et al. discloses the photoelectric conversion layer (or solar cell 16) is spaced apart from the end face sealing structure (92 in fig. 4, 96 in figs. 7A-B).

Claim(s) 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over modified Ninomiya et al. (US 2018/0019423) as applied to claim 1 above, and further in view of Ono (US 2013/0008486).
Regarding claim 4, modified Ninomiya et al. discloses a solar cell module as in claim 1 above, wherein Ninomiya et al. discloses the second sealing layer (1) is close to the substrate (glass, see fig. 2 of Ninomiya et al.) and the first sealing layer (3) is close to the photoelectric conversion layer (9, see fig. 2 of Ninomiya et al.). Scholz et al. also teaches the sealing layers (14 and 18) are extended to make contact with the end face sealing structure (96, fig. 6) as well as being embedded in the end face sealing structure (96, fig. 6). 
Modified Ninomiya et al. does not disclose the edge portion of the second sealing layer is embedded in the end face sealing structure.
Ono teaches a solar cell module having a first sealing layer (or the sealing layer close to the photoelectric conversion layer)  spaced apart from the end face sealing structure (13/14) and a second sealing layer (or the sealing layer close to the substrate) is extending to make contact with the end face sealing structure (13/14, see annotated fig. 9 of Ono below). Ono teaches such arrangement would allow the photoelectric conversion layer to be anchored in position ([0109]).

    PNG
    media_image1.png
    836
    1112
    media_image1.png
    Greyscale

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the solar cell module of modified Ninomiya et al. in claim 1 above by extending the second sealing layer (or the sealing layer close to the substrate) to make contact with the end face sealing structure to anchor the position of the photoelectric conversion layer as taught by Ono. In addition, it would have been obvious to one skilled in the art to have the second sealing layer being embedded in the end face sealing structure to make contact with the end face sealing structure, because Scholz et al. explicitly suggests doing so in fig. 6.

Regarding claim 5, modified Ninomiya et al. discloses a solar cell module as in claim 1 above, wherein Ninomiya et al. discloses further including a third sealing layer (10, fig. 2) that is located between the substrate (glass, fig. 2) and the second sealing layer (1). As such, the third sealing layer (10) is close to the substrate (glass). Scholz et al. also teaches the sealing layers (14 and 18) are extended to make contact with the end face sealing structure (96, fig. 6) as well as being embedded in the end face sealing structure (96, fig. 6). 
Modified Ninomiya et al. does not disclose the third sealing layer is in contact with at least part of the end face sealing structure.
Ono teaches a solar cell module having a sealing layer close to the substrate is extending to make contact with the end face sealing structure (13/14, see annotated fig. 9 of Ono below). Ono teaches such arrangement would allow the photoelectric conversion layer to be anchored in position ([0109]).

    PNG
    media_image1.png
    836
    1112
    media_image1.png
    Greyscale

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the solar cell module of modified Ninomiya et al. in claim 1 above by extending the third sealing layer (or the sealing layer close to the substrate) to make contact with the end face sealing structure as taught by Ono, because Scholz et al. explicitly suggests doing so in fig. 6., and Ono teaches such arrangement would anchor the position of the photoelectric conversion layer.
Claim(s) 1 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ninomiya et al. (US 2018/0019423) in view of Shiomi et al. (US Patent 6,245,987), and further in view of Scholz et al. (US 2008/0156365).
Regarding claims 1, 7 and 8, Ninomiya et al. discloses a solar cell module comprising: 
a back surface (see fig. 1);
a photoelectric conversion layer (see organic photovoltaic device 9, fig. 1); 
a first sealing layer (see sealing layer 4, fig. 1) located between the back surface and the photoelectric conversion layer (9); and  
a second sealing layer (see gas barrier layer 2, fig. 1) located between the back surface) and the first sealing layer (4); 
wherein the photoelectric conversion layer (9) contains an organic material and convers light to energy ([0120-0149].
Ninomiya et al. discloses the second sealing layer (or the gas barrier layer 2) has moisture vapor transmission rate a notably preferably 1x10-5 g/m2/day or less and particularly preferably 1x10-6g/m2/day or less ([0053]), and the preferred example of the second sealing layer (or the gas barrier layer) is SiOx coated PET ([0060]). Ninomiya et al. teaches the first sealing layer (or the sealing layer 4) has a moisture vapor transmission rate more preferably 10-4 g/m2/day or less ([0086]) and the material such as vinyl acetate-ethylene copolymer and polyolefin are used for the first sealing layer (or sealing layer 3, see [0081]). As such, Ninomiya et al. discloses the second sealing layer (or the gas barrier layer 2) has a lower water vapor permeability than the first sealing layer, e.g. by disclosing the smaller ranges of the moisture/water vapor transmission rate for the second sealing layer (or the gas barrier layer 2) and using the materials having lower water vapor permeability for the second sealing layer (or gas barrier layer 2) than the materials being used for the first sealing layer (or sealing layer 4).  
Ninomiya et al. discloses incorporating a back surface protective layer using material having mechanical strength (see [0190-0193]) and using the organic solar cell (photovoltaic) module on a building (see [0233-0234] and [0003]). Modified Ninomiya et al. does not explicitly disclose the substrate has a higher water vapor permeability than the first sealing layer (claim 7), such that the content of water in the substrate is equal to or more than 0.3 mg/cm3 under conditions of a temperature of 60°C and atmospheric pressure (claim 8).
Shiomi et al. discloses using metal steel plate for a metal roof as a rear reinforcing plate, the solar panel can be bent and shaped like the metal roof and can be molded into, for example, a folded plate-like shape, a ribbed seam-like shape, or a laterally laying shape. Shiomi et al. also teaches using mortar substrate material for the roofing material to be adhered to (see paragraph bridging cols. 7 and 8).
It would have been obvious to one skilled in the art at the time before the effective filing date of the claimed invention to modify the solar cell module of Ninomiya et al. by incorporating a metal substrate or a mortar substrate taught by Shiomi et al. as the back surface protective layer; because Ninomiya et al. explicitly suggests using a material having mechanical strength for the back surface protective layer and using the solar cell module on a building, and Shiomi et al. teaches using the metal substrate as a rear reinforcing plate, e.g. providing mechanical strength, the solar cell can be bent and shaped like the metal roof and mortar substrate material is a roof substrate material of the roof of a building. In such modification, the metal substrate or the mortar substrate has a higher water vapor permeability than the first sealing layer and the content of water in the substrate is equal to or more than 0.3 mg/cm3 under conditions of a temperature of 60°C and atmospheric pressure, particularly in view of Applicant’s disclosure (see [0074] of the specification).
Ninomiya et al. does not explicitly disclose an end face sealing structure that covers at least part of an edge portion of the substrate and at least part of an edge portion of the second sealing layer, wherein at least part of the first sealing layer is spaced apart from the end face sealing structure.
Scholz et al. discloses using an end face sealing structure (see perimeter seal 92 in fig. 4, moisture barrier 96 in fig. 7A-B) covering at least a part of an edge portion of the substrate (12 and 20) and the layers including the sealing layers  (see pottant layers 14 and 18) of the solar cell module (see fig. 4 and 7A-B) to prevent moisture entry into the module (0013) and to reinforce and improve the barrier properties along the sides of the module and prevent side-way entry of fluid into the module ([0050]), wherein the sealing layers (or pottant layers 14 and 18) are spaced apart from the end face of the sealing structure (92 in fig. 4, 96 in figs. 7A-B).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the solar cell module of Ninomiya et al. by incorporating an end face sealing structure (92 or 96) that covers the edge portion of the solar cell module including the edge portion of the substrate and the edge portion of the sealing layers (or pottant layers) with the sealing layers (or pottant layers) being spaced apart from the end face sealing structure as taught by Scholz et al., because Ninomiya et al. explicitly suggests including a protective layer to protect the device configuration members as many as possible ([0203]) and Scholz et al. teaches such end face sealing structure would prevent moisture entry into the module and reinforce/improve the barrier properties along the sides of the module and prevent side-way entry of fluid into the module ([0013] and [0050] of Scholz et al.). In such modification, the end face sealing structure (92 or 96) will cover at least part of an edge portion of the substrate and at least part of an edge portion of the second sealing layer (1) with at least part of the first sealing layer (3) is spaced apart from the end face portion, because Scholz et al. teaches the end face sealing (92 and 96) cover the edge portion of the solar cell module and the sealing layers (14 and 18) are spaced apart from the end face sealing structure (92 or 96, see figs. 4 and 7A-B).
Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over modified Ninomiya et al. (US 2018/0019423) as applied to claim 1 above, and further in view of Beck (US 2015/0053258).
Regarding claim 9, modified Ninomiya et al. discloses a solar cell module as in claim 1 above, wherein Ninomiya et al. discloses using organic dye material or the like is preferably used in the photoelectric conversion layer, or the photovoltaic device ([0094]).
Modified Ninomiya et al. does not explicitly discloses the photoelectric conversion layer contains a perovskite compound.
Beck discloses perovskite solar cell is a dye sensitized perovskite solar cell, which is one type of solar cell among others (see [0005], [0010], [0012], [0018], [0023]). 
It would have been obvious to one skilled in the art at the time before the effective filing date of the claimed invention to have used perovskite solar cell, or a photoelectric conversion layer containing a perovskite compound, taught by Beck as the photoelectric conversion layer (or the photovoltaic device 9 of Ninomiya et al.), because Ninomiya et al. explicitly suggests using the like (of the organic dye material) is preferred. In addition, such modification would involve nothing more than use of known material/solar cell for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594. The examiner can normally be reached 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726